667 F.2d 963
J. R. GILBERT, Plaintiff-Appellee,v.UNION OIL COMPANY OF CALIFORNIA, Defendant-Appellant.
No. 81-7144.
United States Court of Appeals,Eleventh Circuit.
Feb. 8, 1982.

Armbrecht, Jackson, DeMouy, Crowe, Holmes & Reeves, Edward G. Hawkins, Charles J. Fleming, Mobile, Ala., for defendant-appellant.
James W. Tarlton, III, Albert W. Key, Mobile, Ala., for plaintiff-appellee.
Appeal from the United States District Court for the Southern District of Alabama.
Before THORNBERRY,* FAY and HATCHETT, Circuit Judges.
PER CURIAM:


1
This appeal involves a summary judgment entered on behalf of appellee and ordering forfeited a group of oil and gas leases held by appellant.  The forfeitures were based upon conduct by the appellant during the pendency of state litigation involving questions of title over property from which the mineral rights flowed.  Jurisdiction is based upon diversity of citizenship and the case is controlled by Alabama law.


2
In ruling, the trial court applied the landlord-tenant law of Alabama and did not have before it the subsequent opinion of the Supreme Court of Alabama, dated September 25, 1981, dealing with landlord-tenant law as it applies to oil and gas leases.  In a case of first impression, the dispositive issue was phrased as "whether landlord and tenant law, which prevents a tenant from disputing or challenging his landlord's title to the leased premises, applies to an oil and gas lease."  The answer given is, "We hold that it does not ..."  Cross, et al. v. Lowrey, et al., 404 So. 2d 645 at 646 (Ala.1981).


3
The judgment entered in the trial court is VACATED and the matter REMANDED for further proceedings.



*
 Honorable Homer Thornberry, Circuit Judge for the United States Court of Appeals for the Fifth Circuit, sitting by designation